Citation Nr: 0640272	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder and 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for anxiety reaction.  The 
veteran filed a timely appeal of this determination to the 
Board.

This matter was previously before the Board in October 2005, 
and was remanded for further development.


FINDING OF FACT

A psychiatric disorder, to include generalized anxiety 
disorder and depressive disorder, was not present during 
service or for many years thereafter.


CONCLUSION OF LAW

A psychiatric disability, to include generalized anxiety 
disorder and depressive disorder, was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
August 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records and other 
service records, VA treatment records, a VA examination with 
addendum, and statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for a psychiatric disability, which includes generalized 
anxiety disorder and depressive disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a psychosis is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran was diagnosed on VA 
examination in December 2003 with generalized anxiety 
disorder, major depressive episode, mild and chronic, and 
alcohol and cocaine dependence in remission.  On examination, 
the veteran claimed his anxiety symptoms began during service 
and had persisted since then.  According to the veteran, he 
was constantly harassed and belittled by a superior while in 
service, until the veteran beat his superior up severely, and 
since that time he had had symptoms of depression and 
anxiety.  It was also noted that the veteran worried about a 
variety of issues including his younger brother who was 
mentally handicapped, his own finances, his living 
arrangements, his marriage, his relationship with his son, 
and his worrying.  The veteran also related a long history of 
drug and alcohol abuse.

The veteran's service medical records, however, are negative 
for complaints of or treatment for anxiety, nervousness, 
depression, or any psychiatric problems, or any condition 
related to a physical altercation.  The veteran's separation 
examination notes no problems related to anxiety or 
depression, and the veteran's psychiatric evaluation was 
noted to be normal.  Also, on the veteran's report of medical 
history at separation, the veteran did not note any anxiety 
or depression or any psychiatric problems, and specifically 
noted that he had never had any depression or excessive 
worry, had never had frequent trouble sleeping, had never had 
frequent or terrifying nightmares, had never had an excessive 
drinking habit, had never had any drug or narcotic habit, and 
had never had nervous trouble of any sort.

Furthermore, the veteran's service records, while indicating 
that the veteran had been punished for speaking to a superior 
disrespectfully, do not indicate that any physical 
altercation between the veteran and any superior took place.

The first indication of a complaint of or treatment for 
anxiety or any psychiatric problem was in January 2003, after 
the veteran had filed his service connection claim, and more 
than 39 years after his separation from service.  VA 
treatment records indicate that at that time the veteran 
reported that: he had problems with anxiety; he had had 
problems with anxiety for a number of years but felt he was 
in denial; his symptoms included nightmares and cold seats; 
he had nightmares of being called back in the service; and he 
had never been in treatment for anxiety or treated with 
mediation, and that the had used alcohol and cocaine since 
1964.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.  First, there is no indication in 
the veteran's service medical records or other service 
records that the veteran incurred any psychiatric problems in 
service.  Rather, the veteran's own report of medical history 
at separation suggests that no psychiatric problem began in 
service.  Second, there is no indication in the veteran's 
service records that he was involved in the physical 
altercation with his superior that the veteran claims was in 
large part the cause of his psychiatric problems, even though 
the veteran's punishment for speaking disrespectfully to a 
superior is indicated in his service records.  Third, the 
lack of any medical record of a psychiatric disability until 
nearly 40 years after the veteran's separation from service, 
during which time the veteran suffered a number of substance 
abuse and personal problems, weighs against his claim that 
any such disability was related to service.

The Board notes the addendum to the December 2003 VA 
examination, dated in October 2005, which contains the 
examiner's opinion that the veteran's psychiatric condition 
is directly related to his service experiences and had its 
onset during service, and that the alleged altercation and 
persistent harassment prior to the altercation were the cause 
of the veteran's current psychiatric condition.  In rendering 
this opinion, the VA examiner explained that the symptoms the 
veteran listed were consistent with an unpredictable response 
to the altercation and harassment by the veteran's superior 
in service.  However, the examiner also stated that the 
entire basis for this opinion was veteran's own reported 
history.

Where the facts show that the veteran received treatment from 
a physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

In this case, the December 2003 VA examiner examined the 
veteran many years after service and reached medical 
conclusions clearly based solely on the history provided by 
the veteran.  Considering the complete absence of any 
recorded psychiatric problems until 39 years after service, 
and the absence of any evidence of the in-service 
altercation, which the VA examiner claimed caused the 
veteran's current psychiatric problems, the Board finds the 
VA examiner's opinion to be of little probative value.  
Because this opinion is based solely on the veteran's 
reported history, and because the other evidence weighs 
substantially against the veteran's claim, the Board finds 
that even considering this opinion, a preponderance of the 
evidence weighs against the veteran's service connection 
claim.  Accordingly service connection for a psychiatric 
disability (other than PTSD), including generalized anxiety 
disorder and depressive disorder, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder and 
depressive disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


